Citation Nr: 0807216	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-18 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
and other complications secondary to exposure to Agent 
Orange.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2005, the veteran provided testimony to a 
Veterans Law Judge sitting at the RO.  

The Veterans Law Judge who presided over the veteran's 
September 2005 videoconference hearing ceased his employment 
with the Board.  The Board informed the veteran of this fact 
in a January 2008 letter.  The Board also notified him that 
the law provides that the Veterans Law Judge who conducts a 
hearing in a case shall participate in the final 
determination of a veteran's claim, and asked him whether he 
wished to exercise his right to testify at a new hearing 
before another Veterans Law Judge.  See 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707 (2007).  In a January 2008 
response, the veteran indicated that he wished to testify 
before another Veterans Law Judge at a new hearing at the RO.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge from the Board of Veterans' Appeals 
at the next available opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



